PER CURIAM:
Robert Cy Mann appeals the district court’s order denying his motion for correction of sentence filed under 18 U.S.C.A. § 8582 (West 2005). We review the denial of a motion to modify a sentence for abuse of discretion. United States v. Turner, 59 F.3d 481, 483 (4th Cir.1995). Our review of the record discloses no abuse of discretion in the district court’s denial of relief. We affirm the district court’s order as modified to reflect that the motion was denied without prejudice so that Mann may refile his motion should he obtain proper evidence of exhaustion from the Bureau of Prisons. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED.